IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

NICHOLAS NUTTER, et al. | CASENO.:  2:19-cv-02462-JLG-KAJ

Plaintiffs, |

v. |

THE OHIO STATE UNIVERSITY |

Defendant. |

 

NOTICE OF APPEARANCE OF CO-COUNSEL

 

Now comes the undersigned and hereby gives his notice of appearance as co-counsel in

the above-captioned matter on behalf of the Plaintiffs.

Respectfull bmitted, _____
Rocky Ratliff (0089781)

Attorney for Plaintiffs a
200 W. Center St.

Marion, OH 43302

Telephone: 740/383-6023

Facsimile: 740/383-2066
attorney.ratliff@gmail.com

 

 

CERTIFICATE OF SERVICE
I hereby certify a copy of the foregoing Plaintiffs’ Notice of Appearance of Co-Counsel

was served upon all parties via the Court’s electronic filing notification system this 17" day of

June, 2019. Ze ——
pa |

Rocky Ratliff (0089781) ee

Attorney for Plaintiffs

     

 
